Citation Nr: 1740879	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13-18 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for polycystic ovarian syndrome with endometriosis.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from August 1998 to February 2011.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Winston-Salem Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction was transferred to the Board from the Nashville, Tennessee RO.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board (video conference hearing) in January 2017.  A transcript of that hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Since the February 2011 VA examination, which found a normal gynecological examination without complications or residuals, the Veteran has provided testimony in a January 2017 videoconference hearing in which she disputed the 2011 VA examination finding that she had no residuals of polycystic ovarian syndrome and endometriosis.  She stated that she has had continuous symptoms of pelvic and back pain prior to having a hysterectomy in 2013 and afterwards which she associates with her polycystic ovarian syndrome.  She testified that although she thought both ovaries were supposed to be removed when she had the hysterectomy, one ovary was not removed and may be responsible for her continued back and pelvic pain.  The Veteran then testified that a VA physician stated that back pain and pelvic pain could result from the hysterectomy because one ovary was not removed.  Therefore, the Board finds that an adequate VA examination and opinions are required to review and discuss the relevant evidence above in order to determine whether the Veteran has a current diagnosis of polycystic ovarian syndrome with endometriosis or residuals thereof and, if so, whether it is at least as likely as not (50 percent or greater probability) that this disability originated during active service or was otherwise caused by or related to active service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see Waters v. Shinseki, 601 F.3d 1274, 1276 (2010). 

As the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies, including any outstanding VA medical records from the Murfreesboro, Tennessee VA Medical Center (VAMC) and Columbia, South Carolina VAMC.  

2.  Upon receipt of all additional records, schedule the Veteran for a VA examination for polycystic ovarian syndrome with endometriosis.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination to determine the current nature and etiology of the Veteran's disability.  The examination report is to contain a notation that the examiner reviewed the claims file.  

Please review the Veteran's reported history carefully.  Specifically of note in the record are: (1) the service treatment records (STRs) demonstrating both a diagnosis of endometriosis made in 2010 when undergoing treatment for tubal ligation and a diagnosis of polycystic ovarian syndrome in 2005; (2) the post-service VA medical records; and (3) the Veteran's lay testimony that she has had symptoms of pelvic and back pain since active service.  

Please note: the Veteran is competent to attest to any lay observable symptoms and past treatment.  

All tests should be performed to determine the current diagnoses.  

The examiner is then asked to answer the following:  

(a).  Please identify whether the Veteran has a diagnosis of a gynecological disability, including polycystic ovarian syndrome, endometriosis or residuals thereof.  

(b).  Whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed gynecological disability and specifically polycystic ovarian syndrome with endometriosis, if currently diagnosed, was:  (i) incurred during the Veteran's active military service OR (ii) is otherwise related to any disease, event, or injury during active service.  

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.  

The examiner should specifically comment on the Veteran's competent lay testimony of a continuity of symptoms since service.  

If no opinion can be provided without resorting to mere speculation, please explain the reasons for such conclusion.  

3.  Ensure the examiners' opinions are responsive to the determinative issues of etiology of the diagnosed gynecological issue at issue in this appeal.  If not, return the report(s) for all necessary additional information.  

4.  Then, readjudicate the claim in light of this and all other additional evidence.  If the issue is denied, send the Veteran and her representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


